Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered March 7, 2006, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence was legally sufficient to support his conviction for robbery in the third degree. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant forcibly stole property from the complainant (see Penal Law § 160.05; People v Simmons, 31 AD3d 1051, 1053 [2006]; People v Monserrate, 299 AD2d 371 [2002]; People v Ramos, 254 AD2d 373 [1998]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]). Mastro, J.E, Santucci, Balkin and Dickerson, JJ., concur.